Title: To James Madison from David Clendenin, 15 September 1815
From: Clendenin, David
To: Madison, James


                    
                        Sir,
                        Youngs Town Ohio Sept: 15th. 1815
                    
                    As to the known integrity of the subscribing Gentlemen to the inclosed letter I need say nothing more than recognize them to you as receiver and register of the Canton land office.
                    Many of the facts stated in said letter respecting Major Thos. Rowland, I am personally acquainted with, & in addition have to observe; that I believe him to be a man of integrity, and quallifycations suitable for the office he solicits. Receive Sir, the assurences of the high respect with which I have the Honor to be your obt. & Hume. Sevt.
                    
                        
                            David Clendenin
                            
                        
                    
                